UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Date of Report (Date of Earliest Event Reported): July 14, 2008 ISCO INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 001-22302 (Commission File Number) 36-3688459 (I.R.S. Employer Identification Number) 1001 Cambridge Drive, Elk Grove Village, ILLINOIS (Address of Principal Executive Offices) 60007 (Zip Code) 847-391-9400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On July 3, 2nternational, Inc. (the “Company”) entered into an offer letter and compensatory arrangement with Mr. John G. Christie whereby Mr.
